Citation Nr: 1741695	
Decision Date: 09/22/17    Archive Date: 10/02/17

DOCKET NO.  13-21 884A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a left ankle disability.  


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Laroche, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from July 1985 to April 1988.  

This appeal to the Board to the Veterans' Appeals (Board) arose from a September 2011 rating decision in which the RO reopened the Veteran's previously denied claims for service connection for left ankle disability and disability manifested by blood in stool, but denied each claim on the merits.  In October 2011, the Veteran filed a notice of disagreement (NOD).  The RO issued a statement of the case (SOC) in June 2013, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in August 2013.  

In September 2014, the Veteran testified during a Board videoconference hearing before the undersigned Veterans Law Judge; a transcript of the hearing is of record. 

During the September 2014 hearing, the Veteran indicated his desire to withdraw from appeal his request to reopen a claim for service connection for disability manifested by blood in stool.  Thus, the claim was formally dismissed in a May 2015 Board decision.  

In May 2015, the Board reopened the claim for service connection for left ankle disability and remanded the claim for service connection, on the merits, for further development.  

While the Veteran previously had a paper claims file, his appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.

For reasons expressed below, the remaining claim on appeal is again, being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


REMAND

Unfortunately, the Board finds that further action on the claim on appeal is warranted, even though such will, regrettably, further delay an appellate decision on this matter.

A remand by the Board confers upon a veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

In the May 2015 remand, the Board requested that the AOJ arrange for the Veteran to undergo VA examination to obtain information as to the nature and etiology of current left ankle disability.  Such examination was provided in April 2016.  However, the information received is not entirely responsive to the prior remand directives.

The April 2016 examiner identified the Veteran's current diagnoses as left ankle degenerative changes and cyst lateral talus. While the examiner addressed the etiology of degenerative changes, the examiner did not provide an opinion addressing the etiology of the Veteran cyst lateral talus .  Hence, an opinion for each diagnosed disability was not provided, as directed. 

Furthermore, in rendering the requested opinion as to degenerative changes, the VA examiner did not consider and discuss all pertinent medical and lay assertions, as requested.  Specifically, the VA examiner did not consider and discuss the Veteran's competent assertions as to the onset and continuity of symptoms of his left ankle disability.  In this regard, the Veteran has consistently asserted that his left ankle has been problematic since his in-service injury and there has been no intervening accident or trauma of his left ankle since his in-service injury.  He currently reports symptoms similar to what he felt in service that have reportedly been continuous since service.   The VA examiner also did not consider and discuss the private physician's September 2013 assessment of osteoarthritis, or that physician's comment that the Veteran's clinical history dated back to service, as directed. 

Under these circumstances, the Board finds that the additional medical information received does not adequately resolve the claim for service connection, and that  another remand of this matter is warranted to obtain further  medical opinion-based on full consideration of all documented medical history and assertions, and supported by complete, clearly-stated rationale-to resolve the claim for service connection for a left ankle disability.   See Stegall, supra.  See also 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Notably, once VA undertakes the effort to provide an examination or obtain a medical opinion, it must provide or obtain one that is adequate for the purposes of the determination being made.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Hence, on remand, the AOJ should arrange to obtain an addendum opinion from an appropriate physician based on claims review (if possible).  Notably, the April 2016 examiner was a nurse practitioner and not a physician as requested in the Board's May 2015 remand.  The AOJ should only arrange for the Veteran to undergo further examination if one is deemed necessary in the judgement of the individual designated to provide the addendum opinion.  

The Veteran is hereby notified that failure to report to any scheduled examination, without good cause, may well result in denial of the reopened claim.  See 38 C.F.R. § 3.655(b) (2016).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to any scheduled examination, the AOJ should associate with the claims file (a)  copy(ies) of any correspondence referencing the date and time of the examination-preferably, any notice(s) of  examination-sent to him by the pertinent VA medical facility.  

Prior to undertaking action responsive to the above, to ensure that all due process requirements are met, and the record is complete, the AOJ should  undertake appropriate action to obtain all outstanding, pertinent records, to include VA medical records dates from Salisbury VA Medical Center (VAMC) since September 2009.

The AOJ should also give the Veteran another opportunity to provide information and/or evidence pertinent to the remaining claim on appeal (particularly as regards any private (non-VA) treatment), explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103 (b) (West 2014); but see 38 U.S.C.A. § 5103 (b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period). 

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2016).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted prior to adjudicating the remaining claim on appeal.  

Accordingly, this matter is hereby REMANDED for the following action:

1.  Obtain from the Salisbury VAMC (and any associated facility(ies)) all outstanding, pertinent records of VA evaluation and/or treatment of the Veteran since September 2009.  Follow the procedures set forth in 38 C.F.R. § 3.159 (c) (2016) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the file.

2.  Furnish to the Veteran and his attorney a letter requesting that the Veteran provide information and, if necessary, authorization, to obtain any additional evidence pertinent to the remaining claim on appeal that is not currently of record.  Specifically request that the Veteran furnish appropriate authorization to obtain, all outstanding pertinent private (non-VA) records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the matter within the one-year period).

3.  If the Veteran responds, obtain all identified records, following the procedures set forth in 38 C.F.R. § 3.159. All records and responses received should be associated with the file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange to obtain from an appropriate physician an addendum opinion for the Veteran's left ankle claim.

Only arrange for the Veteran to undergo examination, by an appropriate physician, if one is deemed necessary in the judgment of the physician designated to provide the addendum opinion.

The contents of the entire, electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated physician, and the addendum opinion/examination report must include discussion of the Veteran's documented medical history and assertions. 
	
If the Veteran is examined, all appropriate tests and studies (to include x-rays) should be accomplished (with all results made available to the requesting mental health professional prior to the completion of his or her report), and all clinical findings should be reported in detail. 

The examiner should clearly identify all left ankle disability(ies) currently present, or present at any time pertinent to the current claim-to include osteoarthritis (assessed by a private physician in 2013), and degenerative changes and cyst lateral talus (assessed by a VA examiner in April 2016)-even if now asymptomatic or resolved.  Notably, if the prior assessment of osteoarthritis is not substantiated, the examiner should clearly so state, and explain why.

Then, for each such diagnosed disability, the physician  should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability: (a) had its onset during service, (b) if arthritis, was manifested to a compensable degree within the first post-service year; or (c) is otherwise medically related to the Veteran's military service, to include the September 1986 assessment of left ankle sprain and/or the February 1987 assessment of tendonitis noted herein.   

In rendering the requested opinion, the physician must  consider and discuss all pertinent medical and other objective evidence of record (to include the September 2013 private medical record);  as well as all lay evidence of record, to include the Veteran's competent assertions as to the nature, onset, and continuity of symptoms.  If lay assertions in any regard are discounted, the physician should clearly so state, and explain why.

All examination findings/testing results (if any), along with complete, clearly-stated rationale for the conclusions reached, must be provided.

5.  If the Veteran fails to report to any scheduled examination, and associate with the claims file (a)  copy(ies) of any correspondence referencing the date and time of the examination-preferably, the notice(s) of examination-sent to him by the pertinent medical facility.  

6.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall, 11 Vet. App. at  271.

7.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the remaining claim on appeal.,

If the Veteran fails, without good cause, to report to any scheduled examination, in adjudicating the reopened claim, apply the provisions of 38 C.F.R. § 3.655(b), as appropriate.

Otherwise, adjudicate the service connection claim, on the merits, in light of all pertinent evidence (to particularly include that added to the VBMS/Virtual VA file(s) since the last adjudication), and all legal authority.

7.  If the benefit sought on appeal remains denied, furnish to the Veteran and his attorney a supplemental SOC that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369  (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).

